Citation Nr: 0331700	
Decision Date: 11/14/03    Archive Date: 11/25/03	

DOCKET NO.  00-01 574	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a right eye 
disorder, claimed as secondary to his service-connected left 
eye disability (traumatic cataract with glaucoma and 
aphakia).

2.  Entitlement to service connection for varicose veins.

3.  Entitlement to service connection for a low back 
disorder, claimed as secondary to the service-connected 
disabilities involving the left eye and/or shell fragment 
wounds of the lower extremities  

4.  Entitlement to service connection for vascular and heart 
disorders, claimed as secondary to the service-connected 
shell fragment wounds disabilities.  

5.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from January 1969 to 
September 1970.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.  

The Board remanded the appeal in April 2001.  A November 2002 
RO decision granted a 50 percent evaluation for PTSD, and a 
total disability rating based on individual unemployability.  
An April 2003 RO decision granted service connection for 
bilateral knee disabilities, including degenerative joint 
disease and medial laxity.  Therefore, the issues of whether 
new and material evidence has been received to reopen a claim 
of service connection for degenerative joint disease of the 
knees and entitlement to a total disability rating based 
individual unemployability due to service-connected 
disabilities are moot.


REMAND

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 
No. 02-7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003) 
the United States Court of Appeals for the Federal Circuit 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C. § 5103(b)(1).  
The Court made a conclusion similar to the one reached in 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related 
Board regulation, 38 C.F.R. § 19.9).  The Court found that 
the 30-day period provided in § 3.159(b)(1), to respond to a 
VCAA duty to notify, is misleading and detrimental to 
claimants whose claims are prematurely denied short of the 
statutory one-year period provided for response.  Therefore, 
since this case is being remanded for additional development, 
the RO must take this opportunity to inform the appellant 
that notwithstanding the information previously provided, a 
full year is allowed to respond to a VCAA notice.  

Accordingly, the appeal is REMANDED to the RO for the 
following: 

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002), and any other applicable 
legal precedent.

2.  The veteran should be afforded a VA 
ophthalmology examination to determine 
the existence and etiology of any 
currently manifested right eye disorder.  
The claims file must be made available to 
the examiner for review and the 
examination report should reflect that 
such review was accomplished.  The 
examiner is requested to offer an opinion 
as to whether it is at least as likely as 
not that any currently manifested right 
eye disorder is proximately due to or has 
been chronically worsened by the 
veteran's service-connected left eye 
disability (traumatic cataract with 
glaucoma and aphakia).  If a currently 
manifested right eye disorder cannot be 
medically linked or attributed to the 
veteran's service-connected left eye 
disability, on a medical scientific 
basis, and without invoking processes 
relating to guesses or judgments based 
upon mere conjecture, the examiner should 
clearly and specifically so specify in 
the examination report.

3.  The veteran should be afforded a VA 
examination to determine the existence 
and etiology of any currently manifested 
varicose veins and vascular or heart 
disorders.  The claims file must be made 
available to the examiner for review and 
the examination report should reflect 
that such review is accomplished.  The 
examiner is requested to offer an opinion 
as to whether it is at least as likely as 
not that any currently manifested 
varicose veins are related to the 
veteran's active service or are 
proximately due to, or have been 
chronically worsened by any 
service-connected disability.  The 
examiner is also requested to offer an 
opinion as to whether it is at least as 
likely as not that any currently 
manifested vascular or heart disorders 
are proximately due to have been 
chronically worsened by the veteran's 
service-connected shell fragment wounds 
disabilities.  If varicose veins or 
vascular or heart disorders cannot be 
medically linked or attributed to the 
veteran's active service, or to 
service-connected disability, on a 
medical scientific basis, and without 
invoking processes relating to guesses or 
judgments based upon mere conjecture, the 
examiner should clearly and specifically 
so specify in the examination report.

4.  The veteran should be afforded a VA 
orthopedic examination to determine the 
existence and etiology of any currently 
manifested low back disorder.  The claims 
file must be made available to the 
examiner for review and the examination 
report should reflect that such review 
was accomplished.  The examiner is 
requested to offer an opinion as to 
whether it is at least as likely as not 
that any currently manifested low back 
disorder is proximately due to or has 
been chronically worsened by the 
veteran's service-connected disabilities, 
including his left eye, shell fragment 
wounds of the lower extremities, and 
bilateral knee disabilities.  If a low 
back disorder cannot be medically linked 
or attributed to the veteran's 
service-connected disabilities, on a 
medical scientific basis, and without 
invoking processes related to guesses or 
judgments based upon mere conjecture, the 
examiner should clearly and specifically 
so specify in the examination report.  

5.  If the examiner who conducted the 
August 2001 VA psychiatric evaluation is 
still available, the claims file should 
be made available to him, and he should 
be requested to indicate the GAF that is 
related to the veteran's 
service-connected PTSD, exclusive of any 
other nonservice-connected psychiatric 
disorder, to the extent possible.  He 
should also be requested to describe what 
types of employment activities would be 
limited solely due to the veteran's 
service-connected PTSD.  

6.  If, and only if, the examiner who 
conducted the August 2001 VA psychiatric 
examination is not available, the veteran 
should be afforded another VA psychiatric 
examination.  The claims file must be 
made available to the examiner for review 
and the examination report should reflect 
that such review was accomplished.  The 
examiner is requested to identify all 
symptoms related to the veteran's 
service-connected PTSD.  The examiner 
should assign a numerical code under the 
GAF, consistent with the criteria in 
DSM-IV.  The examiner should also offer 
an opinion addressing the relative degree 
of industrial impairment resulting from 
the veteran's PTSD, to include what types 
of employment activities would be limited 
due solely to the veteran's 
service-connected PTSD, exclusive of any 
other physical or nonservice-connected 
psychiatric impairment.  The examiner 
should also describe how the symptoms of 
the veteran's PTSD affect his social 
capacity, including his ability to 
establish and maintain effective work and 
social relationships exclusive of any 
nonservice-connected psychiatric 
disability or physical disability.  A 
complete rationale for all opinions 
offered should be provided. 

7.  Thereafter, the RO should 
readjudicate the issues on appeal.  If 
any claim remains denied, the veteran and 
his representative should be provided a 
supplemental statement of the case and 
afforded the appropriate opportunity to 
respond thereto.  

Thereafter, the case should be returned to the Board for 
further appellate consideration if in order.  The Board 
intimates no opinion as to the ultimate outcome of this case.  
The veteran need take no action until otherwise informed.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other 


appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2002) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


                       
____________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



